                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                        NO. 5:20-CR-205-D-1


UNITED STATES OF AMERICA                              )
                                                      )
          vs.                                         )      ORDER FOR EXAMINATION
                                                      )      OF DEFENDANT'S CAPACITY
BRUCE WAYNE VAUGHAN, .              1                 )                                . I
                                                                                        I

   · . Defendant                                      )


        THIS MATIER coming on before the undersigned upon a Motion filed the Defendant

· requesting this court to issue an order for a mental examination of the Defendant pursuant to 18

U.S.C. § 4241. The court finds that the Defendant's capaci,ty has been -questioned by proper

motion.

        THEREFORE, the Court ORDERS that the Defendant's request to be examined for
                      l.
capacity to proceed pursuant o § 4241 is allowed: /The Court will continue this case pending the

completion of an evaluation report. In the meantime, the Court recommends thatthe Defendant

be sent to FCI Butner for mental examination, and if necessary, the appropriate medication.


        SO ORDERED this __!_f_ day of ~+e~~                   ,2021
                                                                                                     \




                                                                           (,


                                                 United States District Judge




          Case 5:20-cr-00205-D Document 57 Filed 09/15/21 Page 1 of 1
